Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-2-1994

United States v. One 1973 Rolls Royce
Precedential or Non-Precedential:

Docket 93-1417




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"United States v. One 1973 Rolls Royce" (1994). 1994 Decisions. Paper 207.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/207


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                      ____________

                      NO. 93-1417
                      ____________


               UNITED STATES OF AMERICA,

                                     Appellee
                           v.

        ONE 1973 ROLLS ROYCE, V.I.N. SRH-16266,
      (by and through Claimant Oscar B. Goodman),

                                     Appellant

          ------------------------------------

            NATIONAL ASSOCIATION OF CRIMINAL
                    DEFENSE LAWYERS,

                                     Amicus-curiae

________________________________________________________

     On Appeal From the United States District Court
        For the Eastern District of Pennsylvania
                 (D.C. Civ. No. 90-01487)
________________________________________________________

                Argued: December 6, 1993

   Before: BECKER, NYGAARD, and WEIS, Circuit Judges.
           Opinion Filed: November 25, 1994



                    MICHAEL R. STILES
                    United States Attorney
                    WALTER S. BATTY, JR.
                    Assistant U.S. Attorney
                    Chief of Appeals
                    JOEL M. FRIEDMAN
                    Assistant U.S. Attorney
                    FRANK A. LABOR, III (ARGUED)
                    Assistant U.S. Attorney
                    615 Chestnut Street
                         Philadelphia, PA   19106

                         Attorneys for Appellee
                         United States of America


                         DAVID CHESNOFF, ESQUIRE (ARGUED)
                         Goodman & Chesnoff
                         520 South Fourth Street
                         Las Vegas, Nevada 89101

                         STEPHEN STEIN, ESQUIRE
                         520 South Fourth Street
                         Las Vegas, Nevada 89101

                         ROBERT E. MURDOCK, ESQUIRE
                         Murdock & Palazzo
                         520 South Fourth Street
                         Las Vegas, Nevada 89101

                         Attorneys for Appellant
                         One 1973 Rolls Royce
                         VIN SRH-16266


                         PETER GOLDBERGER, ESQ. (ARGUED)
                         50 Rittenhouse Place
                         Ardmore, PA   19003-2276

                         Attorney for Amicus-curiae
                         National Association of
                         Criminal Defense Lawyers


                   __________________________

                     ORDER AMENDING OPINION
                   __________________________


          The opinion in the above-captioned case filed November

25, 1994, is amended as follows:

          The following sentence is deleted from the last

paragraph of text in footnote 8 on page 18 (line 30 on the page):
          And such incorporation, for all practical

          purposes, is the same as total displacement

          of federal law by state law.


                                BY THE COURT,



                               /s/ Edward R. Becker
                                        Circuit Judge
DATED: December 2, 1994